Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application filed on 07/08/2020.  
Currently, claims 1-19 are pending with claims 20-21 being withdrawn from consideration as being directed to a non-elected Group.  


Election/Restrictions
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/29/2022.
Applicant's election with traverse of Group I in the reply filed on 07/29/2022 is acknowledged.  The traversal is on the ground(s) that the features of the method claims substantially overlap with those of Group I such that the examination of both groups would not be a burden.  This is not found persuasive because the office finds that it will be a substantial burden to examine the method group in the application due to the differences in search strategy and classifications and non-overlap of applicable art, as mentioned in the prior action.
The requirement is still deemed proper and is therefore made FINAL.  



Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/16/2020, 06/29/2021, 04/26/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 15 both recite the limitation "the thickness" in the second line.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to introduce this thickness with “a”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Huang et al. (“Huang” US 2020/0176389 published 06/04/2020).
As to claim 1, Huang shows an electronic device (See Fig. 1), comprising: 
a substrate (substrate 102; [0019]); 
and a transistor (see transistor in Fig. 1), comprising: 
a first nitride semiconductor layer (see channel layer 106 of GaN; [0019] and [0021]) disposed on the substrate;
a second nitride semiconductor layer (see barrier layer 108 of AlGaN; [0022]; note here also that the embodiment used here will be one where the cap layer 109 is omitted as discussed in [0023]) disposed on the first nitride semiconductor layer and having a bandgap greater than that of the first nitride semiconductor layer (note AlGaN having larger bandgap than GaN); and 
a source electrode, a drain electrode and a gate electrode disposed directly on the second nitride semiconductor layer (see source, gate and drain electrodes; [0018]); and 
a multi-layer passivation disposed on the second nitride semiconductor layer (note that with layer 109 omitted as discussed above then layer 130+150 together is disposed directly on 108 therebelow), 
wherein the multi-layer passivation comprises a surface state compensating layer directly disposed on the second nitride semiconductor layer (see layer 130 being SiN directly disposed on the layer 108 when layer 109 is omitted as discussed above; [0024]) and a low-k dielectric layer (see layer 150 being low-k material BCB; [0026]; note in the alternate the office can use SiO here as this layer’s material and it is still deemed to be low-k in this context) disposed on the surface state compensating layer (note layer 150 on the layer 130).

As to claim 2, Huang shows a device wherein the surface state compensating layer comprises SiN (see SiN as an embodiment noted above for layer 130).

As to claim 3, Huang shows a device wherein the low-k dielectric layer comprises carbon (note BCB is C8H8 which includes carbon).

As to claim 5, Huang shows a device wherein a thickness of the low-k dielectric layer is greater than a thickness of the surface state compensating layer (note 150 can be 10k Ang. Versus 1k Ang for 130 in [0026] and [0024]; in the alternate the office can designate non-total thicknesses here as well).

As to claim 6, Huang shows a device wherein the low-k dielectric layer is approximately 10 times the thickness of the surface state compensating layer (see the above noted thicknesses of 10k Ang vs. 1k Ang being around 10x the thickness; the office notes again alternately that non-total thicknesses can be designated here as well).  

As to claim 7, Huang shows a device wherein the surface state compensating layer has a thickness ranging from approximately 1 nm to approximately 10 nm (note the 5 nm = 50 Ang embodiment for layer 130; [0024]).  

As to claim 8, Huang shows a device wherein the low-k dielectric layer has a thickness ranging from approximately 10 nm to approximately 1000 nm (see layer 150 having 10k Ang = 1k nm embodiment in [0024]).

As to claim 9, Huang shows a device wherein the low-k dielectric layer has a thickness ranging from approximately 10 nm to approximately 500 nm (see layer 150 having 200 Ang = 20 nm thickness).

As to claim 10, Huang shows a device wherein the low-k dielectric layer has a thickness ranging from approximately 10 nm to approximately 200 nm (see layer 150 having 200 Ang = 20 nm thickness).  


As to claim 12, Haung shows an electronic device, comprising: 
a substrate (see substrate above); 
a first nitride semiconductor layer (see channel layer above) disposed on the substrate; 
a second nitride semiconductor layer (see barrier layer 108 above, again note layer 109 is omitted in an embodiment used here as above) disposed on the first nitride semiconductor layer and having a bandgap greater than that of the first nitride semiconductor layer (note the AlGaN vs GaN described above); and 
a multi-layer passivation disposed on the second nitride semiconductor layer (see the layer 130+150 together being disposed on layer 108), 
wherein the multi-layer passivation comprises a silicon nitride layer (see SiN for layer 130 as described above) directly disposed on the second nitride semiconductor layer (note layer 130 directly on layer 108 when layer 109 is omitted as described above) and a low-k dielectric layer disposed on the silicon nitride layer layer (note layer 150 being BCB or in the alternate SiO as discussed above, where either in this context is a low-k dielectric material).

As to claim 13, Huang shows a device wherein the low-k dielectric layer comprises carbon (see BCB including carbon as described above).

As to claim 15, Huang shows a device wherein the low-k dielectric layer is approximately 10 times the thickness of the silicon nitride layer (see the thicknesses above for claim 6).

As to claim 16, Huang shows a device wherein the silicon nitride layer has a thickness ranging from approximately I nm to approximately 10 nm (see the thicknesses for claim 7 above).

As to claim 17, Huang shows a device wherein the low-k dielectric layer has a thickness ranging from approximately 10 nm to approximately 1000 nm (see designations for claim 8 above).

As to claim 18, Huang shows a device wherein the low-k dielectric layer has a thickness ranging from approximately 10 nm to approximately 500 nm (see thicknesses above for claim 9).

As to claim 19, Huang shows a device wherein the low-k dielectric layer has a thickness ranging from approximately 10 nm to approximately 200 nm (see thicknesses above for claim 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Huang” US 2020/0176389 published 06/04/2020) in view of Zhang et al. (“Zhang” Zhang, L-Q. “AlGaN/GaN HEMT with LPCVD deposited SiN and PECVD deposited SiCOH low-k passivation” App. Physc. Exp. 12 published 02/2019 pp. 036501-1 through 036501-4).  
As to claim 4, Huang shows the device as related above, but fails to show it being explicitly a device wherein the low-k dielectric layer comprises SiOCH.

Zhang shows using SiOCH as the material (See use of SiCOH in Fig. 1 and third paragraph of first page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the SiOCH material as taught by Zhang to have made the material for the upper layer 150 in Huang with the motivation of attempting to further reduce the k value to lessen parasitic capacitance while still providing mechanical protection of the passivation layer thereunder (see the point of the layer in the abstract).  


As to claim 14 note the same grounds of rejection as above but depending from claim 12.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Huang” US 2020/0176389 published 06/04/2020) in view of Ozaki et al. (“Ozaki” Ozaki, S. “Reduction in current collapse of AlGaN/GaN HEMTs using methyl silsesquioxane-based low-k insulator films” Phys. Status Solidi A. 212, No. 5 published 12/29/2014 pp. 1153-1157).  
As to claim 11, Huang shows the device as noted above for claim 1, but fails to show it being one wherein the low-k dielectric layer comprises at least one of following group: SiOF, Hydrogen silsesquioxane (HSQ), and methyl silsesquioxane (MSQ).

Ozaki shows using MSQ for HEMT interlayer dielectrics (see MSQ layer in Fig. 2 and first paragraph of section 2 Experimental Procedure on the second page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the MSQ material as taught by Ozaki to have made the layer 150 in Huang with the motivation of trying to improve the layer’s moisture resistance (see moisture resistance improvement in the abstract and throughout the paper as the point to using this layer).  

Conclusion
The office notes that there is quite a bit of relevant art available to make rejections for the current claims under 35 U.S.C 102 (see prior noted Anand NPL reference, as well as several others the office has) and also under 103 (see the above secondary references which can all be used as primary references as well by just omitting their cap layers in a combination rejection, as well as numerous other potential primary references available to the office).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/GRANT S WITHERS/Primary Examiner, Art Unit 2891